DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/2022 has been entered.

Status of Claims
Claim(s) 1 and 5 is/are currently amended. Claim(s) 1-20 is/are pending, with claim(s) 14, 15 and 17 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13, 16 and 18-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitations "the healthcare information hub further performing exploratory data analysis of receive values without the healthcare server, wherein such analysis (i) indicates a need for follow-up values, (ii) indicates a health condition that requires further monitoring, or (iii) triggers an alert to the patient; and the healthcare server programmed to infer and deliver an instruction to the patient based on the respiratory parameter value, the oxygenation parameter value, and the preliminary report" are indefinite. 
Applicant discloses the healthcare information server or hub may analyze measured values to infer an instruction to deliver to the patient, these instructions may direct a patient to obtain further parameter values when the analysis indicates a need for follow-up values, indicates a health condition that requires further monitoring, or triggers an alert to the patient (e.g., ¶ [0045]). However, the claim appears to indicate the analysis needed to infer these instructions is performed by the healthcare information hub without the healthcare server since the analysis "indicate" the above-noted conditions/instruction, yet healthcare server is claimed as inferring and delivering the instructions to the patient with no indication that the exploratory analysis that "indicates" these conditions is received and/or considered by the healthcare server. Does the healthcare server repeat this analysis itself? If so, what is the purpose of said analysis being performed at two different locations? 
Regarding claim 5 and claims dependent thereon, the limitation "a stress level of the disease condition" is indefinite. The examiner has not been able to find an art-recognized or standard definition for a "stress level" of a disease condition. Nearly all references to "stress level" found 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13, 16 and 18-20 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and claims dependent thereon, there is insufficient support for the limitation "the healthcare information hub further performing exploratory data analysis of receive values without the healthcare server, wherein such analysis (i) indicates a need for follow-up values, (ii) indicates a health condition that requires further monitoring, or (iii) triggers an alert to e.g., ¶ [0045]). Applicant further discloses the healthcare information hub can optionally perform exploratory data analysis of the received or compiled data before forwarding the data to healthcare server (e.g., ¶ [0040]). However, there is no link disclosed between the exploratory data analysis and the inferred instructions delivered to a patient. More specifically, Applicant appears to disclose these are two separate analyses, a first analysis used to infer directions for the patient, and a second, optional, exploratory analysis. The specification fails to sufficiently describe how the optional exploratory analysis is utilized to infer instructions for the patient indicating the claimed conditions, or how the exploratory analysis itself "indicates" these conditions. 
Regarding claim 5 and claims dependent thereon, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
While this limitations of claim 5 are essentially repeated in the specification as filed (e.g., ¶ [0039]), the specification provides no algorithm (or any other guidance) for determining a "stress 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 8, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080803 (previously cited, Lotan) in view of US 2014/0243612 (previously cited, Li), US 2007/0179347 (Tarassenko) and US 2013/0184540 (previously cited, Boschetti Sacco); or alternatively, over Lotan in view of Li, Tarassenko, US 2016/0029970 (previously cited, Park), and Boschetti Sacco.
Regarding claim 1, Lotan teaches and/or suggests a system for administering healthcare to a patient, comprising:
a spirometer programmed to determine a value for a respiratory parameter of the patient (¶ [0082] spirometer); 
a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient (¶ [0082] pulse oximeter); 
a healthcare information hub (smartphone 24) generating and delivering a preliminary report to the patient, based on the values of the respiratory parameter and the oxygenation parameter upon receipt of the values, wherein the preliminary report comprises at least one of a characterization or a forecast of a disease condition (¶ [0046] where the smartphone generates an output indicating the status of a pulmonary condition, which is assessed based on measured parameters, such as the parameters acquired by the above-noted functionally linked spirometer and oximeter as described in ¶ [0082]); 
a healthcare server (server 26) programmed to infer and deliver an instruction to the patient based on the respiratory parameter value, the oxygenation parameter value, and the preliminary 
Lotan does not expressly teach the healthcare information hub is further programmed to perform exploratory data analysis of the values of the respiratory parameter and the oxygenation parameter independent from the healthcare server. However, Lotan does disclose the healthcare information hub can be used to process data (e.g., ¶ [0056]).
Li teaches/suggests a system comprising a healthcare hub (local external computerized device) and a healthcare server (remote server(s)), wherein some data analysis may be done by healthcare hub, such as generating reports (¶ [0066]), while more extensive data analysis may be done by the remote server(s) (¶ [0068]). 
Tarassenko teaches and/or suggests a healthcare information hub programmed to perform exploratory data analysis of received measured parameters, wherein such analysis indicates a health condition that requires further monitoring and generate a preliminary report (¶ [0017] dynamically calculating a model of normality and calculating thresholds from the model, wherein clinician alert values can be established based on the model) and generate a preliminary report upon receipt of measured value(s) independent from a healthcare server (¶ [0072]; ¶ [0030]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lotan with the healthcare information hub programmed to perform exploratory data analysis of the received values independent from the e.g., alerting a clinician) and generate a preliminary report as taught/suggested by Tarassenko in order to facilitate providing at least an easily understandable preliminary report (Li, ¶ [0066]; Tarassenko, ¶ [0001]) without requiring connectivity to the server (Tarassenko, ¶ [0072]). 
Alternatively/Additionally, Park teaches and/or suggests a system comprising a healthcare information hub (user terminal 130) performing exploratory data analysis of received values without a healthcare server (e.g., Fig. 7, determining whether biological data is within a valid range(s); ¶ [0054] where this analysis may be performed by the user terminal 130), wherein such analysis (i) indicates a need for follow-up values (e.g., Fig. 7, requesting re-measurement), (ii) indicates a health condition that requires further monitoring, or (iii) triggers an alert to the patient (e.g., Fig. 7, outputting the re-measurement request or outputting repair/replacement request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lotan with the healthcare information hub programmed to perform exploratory data analysis of the received values independent from the healthcare server, said analysis indicating a need for follow-up values and/or triggering an alert to the patient as taught and/or suggested by Park in order to enhance the validity of the biological data measured by patients using the patient monitoring device (Park, ¶ [0006]), thereby reducing or perhaps preventing inaccurate subsequent analyses (e.g., analyses performed by the server). 
Lotan as modified does not teach the system comprises a patient monitoring device that includes both the spirometer and the pulse oximeter. 
Boschetti Sacco teaches/suggests a patient monitoring device comprising both a spirometer programmed to determine a value for a respiratory parameter of the patient (flow and volume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with a patient monitoring device a spirometer programmed to determine a value for a respiratory parameter of the patient and a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient as taught and/or suggested by Boschetti Sacco in order to allow measuring both a respiratory parameter(s) and an oxygenation parameter(s) with a single device (Boschetti Sacco, ¶¶ [0092]-[0101]).
Regarding claim 4, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the patient monitoring device is configured to alert the patient to an error in one of the spirometer, the respiratory parameter value, the pulse oximeter, or the oxygenation parameter value. However, as discussed above with respect to claim 1, Park (or Lotan as modified thereby) teaches/suggests alerting the patient to an error in one of the spirometer, the respiratory parameter value, the pulse oximeter, or the oxygenation parameter value. Park appears to disclose the healthcare information hub alerts the patient, rather than the patient monitoring device. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Lotan with the patient monitoring device being configured to alert the patient rather than the healthcare information hub because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the healthcare information hub may be used to alert the patient rather than the patient monitoring device (e.g., ¶ [0045). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention 
Regarding claim 5, Lotan as modified teaches/suggests the characterization comprises a stress level of the disease condition (¶ [0054] wherein the magnitude, or severity, of a deterioration is detected and the response based thereon).
Regarding claim 8, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server additionally infers the instruction based on analysis by a healthcare professional. 
Li teaches/suggests a system comprising a healthcare server programmed to infer and deliver an instruction to a patient based on acquired physiological parameters and a preliminary report characterizing and/or forecasting a disease condition (e.g., ¶ [0117] wherein the system recommends changes medication in response to patient uploaded measurements), wherein the healthcare server additionally infers the instruction based on analysis by a healthcare professional (e.g., ¶ [0118] wherein the server software can be set up to allow the physician to review and override server generated recommendations if, in the physician's judgment, they are inappropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the healthcare server additionally inferring the instruction based on analysis by a healthcare professional as taught/suggested by Li in order to allow the healthcare professional's judgment to remain in the loop at all times with respect to the patient's treatment (Li, ¶ [0118]). 
Regarding claim 11, Lotan as modified teaches/suggests the patient monitoring device further determines at least three parameters of a pulmonary function test (PFT) (Boschetti Sacco, ¶ [0084] PEF, FEV1, FEF25%-75%; Fig. 5, 6MWT; etc.). 
Regarding claim 19, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the spirometer and the pulse oximeter are informationally coupled to a processor (Boschetti Sacco, microprocessor of central unit 1), and the patient monitoring device further comprises a user interface informationally coupled to the processor, wherein the user interface displays a summary of readings from the spirometer and the pulse oximeter (Boschetti Sacco, test report output 6; ¶ [0076]; ¶ [0084]; etc.). Lotan as modified does not teach the patient monitoring device further comprises a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter. Rather, as noted above with respect to claim 4, Park appears to disclose the healthcare information hub alerts the patient, rather than the patient monitoring device comprising a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Lotan with the patient monitoring device comprising a validity indicator informationally coupled to the processor and configured to alert the patient to an error with data from the spirometer or the pulse oximeter rather than the healthcare information hub comprising such a validity indicator because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the healthcare information hub may be used to alert the patient rather than the patient monitoring device (e.g., ¶ [0045). As no .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above; or alternatively, over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2018/0303413 (previously cited, Hassan).
Regarding claim 2, Lotan as modified teaches and/or suggests the limitations of claim 1, and further teaches/suggests the instruction directs the patient to obtain the further respiratory and oxygenation parameter values (¶ [0054] wherein, if a relatively small deterioration is assessed, the system may recommend an increase in the frequency at which measured parameters are analyzed). 
Alternatively/Additionally, Hassan teaches and/or suggests a system comprising a server (¶ [0055]) programmed to infer and deliver an instruction to the patient based on at least one measured parameter and a preliminary report, wherein the instruction directs the patient to obtain a further measured parameter (¶ [0098] wherein, if a deterioration in the medical condition of the patient is detected, the system may instruct the patient to record his/her breathing to determine whether the deterioration is erroneous). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the instruction directing the i.e., reducing/minimizing false positives). 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2011/0184250 (previously cited, Schmidt).
Regarding claim 6, Lotan as modified teaches and/or suggests the limitations of claim 1, but does not expressly teach the preliminary report comprises a prognosis of the disease condition. 
Schmidt teaches/suggests a system configured to deliver a preliminary report directly to a patient, wherein the preliminary report comprising a forecast or prognosis of a disease condition (¶ [0008] predicting health exacerbations for the patient using a stored computer model based on a desired patient control set-point range, expected patient activity, and expected transient local ambient conditions; Figs. 9, 14, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the preliminary report comprising a prognosis of the disease condition as taught/suggested by Schmidt in order to notify the patient of likely health exacerbation(s) and/or a corrective action(s) to avoid or mitigate said exacerbation(s) (Schmidt, ¶ [0008]).
Regarding claim 7, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server infers the instruction further based on 
Schmidt teaches/suggests a system programmed to infer and deliver an instruction to a patient based on a preliminary report including a forecast of a disease condition (¶ [0008] sending a message to the patient alerting him/her of a predicted health exacerbation(s) and identifying one or more corrective actions for the patient), wherein the healthcare server infers an instruction further based on at least one of (a) an environmental data local to the patient (¶ [0008] wherein the health exacerbations are predicted based on expected transient local ambient conditions in the patient's surroundings), (b) a historical health data of the patient, and (c) a health data of the patient's demographic (¶ [0034] wherein the decision support system utilizes historical, current, and predicted local trigger burden, personal performance range, their doctor-recommended treatment plan, and health measures to produce a customized alert action plan applicable for patient daily life scenarios). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server inferring the instruction further based on at least one of (a) an environmental data local to the patient, (b) a historical health data of the patient, and (c) a health data of the patient's demographic as taught and/or suggested by Schmidt in order to notify the patient of a corrective action(s) to avoid or mitigate a likely health exacerbation(s) (Schmidt, ¶ [0008]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2019/0254534 (previously cited, Koltowski).
Regarding claim 9, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the patient monitoring device further comprises at least one of (a) an acoustic sensor programmed to determine a value for an acoustic parameter, (b) a barometric pressure sensor programmed to determine a value for a barometric pressure parameter, or (c) a humidity sensor programmed to determine a value for a humidity parameter.
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2002/0010596 (previously cited, Matory).
Regarding claim 10, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach all communication between the patient monitoring device, the healthcare information hub, and the healthcare server is compliant with the Health Insurance Portability and Accountability Act (HIPAA).
Matory teaches/suggests a system wherein all communications are compliant with HIPAA (¶ [0023] wherein exchange of information complies with HIPAA regulations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with all communications between the patient monitoring device, the healthcare information hub, and the healthcare server being compliant with HIPAA as taught/suggested by Matory in order to apply appropriate safeguards to protect the confidentiality of electronically transmitted patient information. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2009/0156952 (previously cited, Hunter).
Regarding claims 12 and 13, Lotan teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server is further programmed to store at least one of the value for the respiratory parameter, the value of the oxygenation parameter, the further 
Hunter teaches/suggests a system configured to compile an electronic medical record (EMR) of the patient comprising parameters measured over time (¶ [0052] wherein, if the patient were to test his or her respiratory system health on a continual periodic basis, such as daily, the data collected from each day could be stored and periodically transmitted to the patient's physician for review). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server being further programmed to compile an electronic medical record (EMR) of the patient by storing the value for the respiratory parameter, the value of the oxygenation parameter, the further respiratory parameter value and the further oxygenation parameter value as taught/suggested by Hunter in order to permit a physician to review a patient's record to assess the patient's respiratory function and severity of the patient's condition (Hunter, ¶ [0052]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2017/0270260 (previously cited, Shetty).
Regarding claim 16, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the instruction informs the patient that the respiratory and oxygenation parameter values are within a healthy range. 
e.g., Fig. 22F; ¶ [0149] wherein, if a spirometry reading is identified to be within a healthy range, a display may be presented to the patient, indicating the patient is doing well and providing recommendations to maintain success). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the instruction informing the patient that measured parameters, such as respiratory and oxygenation parameter values, are within a healthy range as taught/suggested by Shetty in order to encourage the patient to maintain success (Shetty, ¶ [0149]), such as compliance with his/her instructed therapy regimen. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2017/0147773 A1 (van de Stolpe).
Regarding claim 18, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server filters out a false positive characterization, forecast, or therapy of a disease based on health data of the patient's demographic.
van de Stolpe teaches/suggests using a prediction model that accounts for health data of the patient's demographic (comorbidities, race, ethnicity, etc.) to reduce false positives (¶¶ [0041]-[0042]). 
etc.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Park and Boschetti Sacco as applied to claim(s) 19 above, and further in view of Koltowski.
Regarding claim 20, Lotan as modified teaches/suggests the limitations of claim 19, as discussed above, but does not teach the patient monitoring device further comprises at least one of (a) an acoustic sensor, (b) a barometric pressure sensor, or (c) a humidity sensor informationally coupled to the processor. 
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor and a humidity sensor informationally coupled to a processor (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20, each connected with a microcontroller 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor and a humidity sensor informationally coupled to the processor as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits, "Claim 1 now requires analysis performed by the hub further (i) indicates a need for follow-up values, (ii) indicates a health condition that requires further monitoring, or (iii) triggers an alert to the patient. It should be appreciated that the cited art generally teaches analysis is performed distal to the patient, and that resources local to the patient are not used for the specific analysis now recited. Such features are non-obvious improvements over the cited art and provide benefits not otherwise realized" (Remarks, pg. 6). 
The examiner respectfully disagrees. As discussed in the prior Office action, Tarassenko teaches or at the very least suggests maintaining the model and associated thresholds locally. Tarassenko further discloses at least one of the thresholds derived from the model is used to indicate a health condition requires further monitoring (i.e., when measured values exceed the derived "clinician alert value," ¶ [0017]). Alternatively/Additionally, Park disclose analyzing a data locally to a user (i.e., independently from a remote server) to determine if follow-up values are needed and/or to alert the patient that follow-up values or monitoring device repair/replacement is required, as discussed in the rejection of record above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791